DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,257,308. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate application claims.

Application claim 1
A vehicle diagnostic method implemented by one or more processors, the method comprising: 

receiving, 

via an interface of a data processing system installed in a vehicle, vehicle diagnostic data sensed by at least one of a plurality of sensors associated with the vehicle; 


identifying, 
based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle, determining a priority level associated with the trigger event; 


generating an event data message corresponding to the trigger event, the event data message formatted as output compatible with a given output interface; 


determining, based on the priority level associated with the trigger event, a notification time associated with the event data message; and 

in response to determining that a current time corresponds to the notification time associated with the event data message: 



transmitting the event data message to the given output interface to cause the output interface to output information associated with the event data message as an interface output.
Patent claim 14
A vehicle diagnostic method, comprising:



receiving, by a digital assistant application executed by a data processing system installed in a vehicle, via an interface of the data processing system, vehicle diagnostic data sensed by at least one of a plurality of sensors associated with the vehicle;

identifying, by the digital assistant application, based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle, wherein identifying the trigger event associated with the vehicle comprises:

analyzing the vehicle diagnostic data to predict a future maintenance activity of the vehicle, and associating the future maintenance activity with the trigger event associated with the vehicle;

identifying, by the digital assistant application, an output interface of the vehicle based on the trigger event;


generating, by the digital assistant application, an event data message corresponding to the trigger event, the event data message formatted as output compatible with the output interface; and

transmitting, by the digital assistant application, the event data message from the digital assistant application to the output interface to cause the output interface to output information associated with the event data message as an interface output.

Applicant claim 12

A vehicle diagnostic system operational in a vehicular environment, the vehicle diagnostic system comprising: 

at least one processor; and memory storing instructions that, when executed, cause the at least one processor to: 





receive, 
via an interface of a data processing system installed in a vehicle, vehicle diagnostic data sensed by at least one of a plurality of sensors associated with the vehicle; 

identify, 
based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle, 

determine a priority level associated with the trigger event; 
generate an event data message corresponding to the trigger event, the event data message formatted as output compatible with a given output interface; 

determine, based on the priority level associated with the trigger event, a notification time associated with the event data message; and 


in response to determining that a current time corresponds to the notification time associated with the event data message: 


transmit the event data message to the given output interface to cause the output interface to output information associated with the event data message as an interface output.
Patent claim 1
A vehicle diagnostic system operational in a vehicular environment, the vehicle diagnostic system comprising:

a data processing system that executes a digital assistant application installed in a vehicle and having an event determination component, a notification component, and a direct action application programming interface, the data processing system is configured to:

receive, by the event determination component and via an interface of the data processing system, vehicle diagnostic data sensed by at least one of a plurality of sensors of the vehicle; and

identify, by the event determination component, based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle,

wherein the event determination component analyzes the vehicle diagnostic data to predict a future maintenance activity of the vehicle, and wherein the trigger event associated with the vehicle corresponds to the future maintenance activity;

the notification component is configured to:
select an output interface of the vehicle based on the trigger event; and
the direct action application programming interface is configured to:

generate an event data message corresponding to the trigger event, the event data message formatted as output compatible with the output interface; and

transmit the event data message from the digital assistant application to the output interface to cause the output interface to output information associated with the event data message as an interface output.

Application claim 18 

A non-transitory computer-readable storage medium storing instructions that, when executed, cause at least one processor to perform vehicle diagnostic operations, the vehicle diagnostic operations comprising: 

receiving,

via an interface of a data processing system installed in a vehicle, vehicle diagnostic data sensed by at least one of a plurality of sensors associated with the vehicle; 

identifying,
based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle, determining a priority level associated with the trigger event; 

generating an event data message corresponding to the trigger event, the event data message formatted as output compatible with a given output interface; 


determining, based on the priority level associated with the trigger event, a notification time associated with the event data message; and 

in response to determining that a current time corresponds to the notification time associated with the event data message: 




transmitting the event data message to the given output interface to cause the output interface to output information associated with the event data message as an interface output.
Patent claim 14
A vehicle diagnostic method, comprising:





receiving, by a digital assistant application executed by a data processing system installed in a vehicle, via an interface of the data processing system, vehicle diagnostic data sensed by at least one of a plurality of sensors associated with the vehicle;

identifying, by the digital assistant application, based on an analysis of the vehicle diagnostic data, a trigger event associated with the vehicle, wherein identifying the trigger event associated with the vehicle comprises:

analyzing the vehicle diagnostic data to predict a future maintenance activity of the vehicle, and associating the future maintenance activity with the trigger event associated with the vehicle;

identifying, by the digital assistant application, an output interface of the vehicle based on the trigger event;


generating, by the digital assistant application, an event data message corresponding to the trigger event, the event data message formatted as output compatible with the output interface; and


transmitting, by the digital assistant application, the event data message from the digital assistant application to the output interface to cause the output interface to output information associated with the event data message as an interface output.



Application claims 1, 12, and 18 would have been anticipated over patent claims 1 and 14.
Further, claims 2-11, and 13-17 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-13 and 15-20 of Patent# 11,257,308.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reason mentioned above.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661